Citation Nr: 1008258	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-16 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of a herniated nucleus pulpous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active military service from April 1940 
to August 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In January 2002, the Veteran submitted a claim of entitlement 
to an evaluation in excess of 20 percent for his service-
connected post-operative residuals of a herniated nucleus 
pulpous.  After this claim was denied in April 2002, the 
Veteran perfected an appeal.  In December 2004, the Board 
remanded this claim for further notice and development.  The 
Veteran's claim was then denied in the September 2005 
supplemental statement of the case and remitted to the Board 
for appellate review.  In January 2006, the Board denied the 
Veteran's claim.  Thereafter, the Veteran appealed this claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2008 memorandum decision, the Court 
found that the Board's January 2006 decision did not include 
adequate reasons and bases for the denial.  As such, the 
Court vacated the Board's January 2006 decision and remanded 
the Veteran's claim.

A.  Current Findings

In May 2005, pursuant to his January 2002 claim, the Veteran 
underwent 2 separate VA examinations; one to assess the 
severity of his service-connected back disability; the other 
to ascertain the presence of any peripheral nerve disorders 
and, if any present, to ascertain the etiology and severity 
thereof.  The Veteran underwent another VA examination of his 
peripheral nerves in November 2006, during which symptoms of 
the Veteran's service-connected post-operative residuals of a 
herniated nucleus pulpous were discussed.  The Board finds 
that these examinations are too remote to adequately address 
the present severity of the Veteran's service-connected post-
operative residuals of a herniated nucleus pulpous.  As such, 
the Board finds that a remand is warranted in order for the 
Veteran to undergo a VA examination to obtain current 
findings.

B.  Waiver

In September 2005, service connection was granted for left 
lower extremity radiculopathy, secondary to post-operative 
residuals of a herniated nucleus pulpous, and a 10 percent 
evaluation was assigned thereto.  The Veteran also submitted 
a claim of entitlement to a total evaluation based on 
individual unemployability, which was denied in March 2007.  
In support of these claims, the Veteran submitted a VA 
treatment report, dated in February 2006, wherein he stated 
that he was taking non-steroidal anti-inflammatory medication 
for his back disability, and requested an additional 
medication to treat back pain.  In November 2006, the Veteran 
underwent a VA examination that assessed the then present 
severity of his service-connected lower left extremity 
peripheral neuropathy and assessed aspects of the Veteran's 
service connected back disability.  The Board finds that the 
February 2006 VA treatment report and the November 2006 VA 
examination report are pertinent to the Veteran's increased 
rating claim for his service-connected back disability.  
According to 38 C.F.R. § 20.1304(c) (2009), "[a]ny pertinent 
evidence...must be referred to the agency of original 
jurisdiction for review unless this procedural right is 
waived by the [veteran] or representative, or unless the 
Board determines that the benefit or benefits to which the 
evidence relates may be fully allowed on appeal without such 
referral."   The evidence of record does not presently 
support granting the full benefits sought on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  Further, both the VA 
treatment reports and the November 2006 VA examination report 
were submitted after the Board's January 2006 decision and 
neither was accompanied by a contemporaneous waiver of review 
by the agency of original jurisdiction (AOJ).  As such, the 
Board finds that a remand is warranted in order for the AOJ 
to re-adjudicate the Veteran's claim of entitlement to an 
evaluation in excess of 20 percent for his service-connected 
post-operative residuals of a herniated nucleus pulpous, 
taking into consideration all of the pertinent evidence 
submitted after the Board's January 2006 decision.  38 C.F.R. 
§ 20.1304(c).

C.  Miscellaneous

As mentioned above, in September 2005, service connection was 
granted for left lower extremity radiculopathy, secondary to 
post-operative residuals of a herniated nucleus pulpous, and 
a 10 percent evaluation was assigned thereto.  This 10 
percent evaluation was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and 38 C.F.R. § 4.124a, 
Diagnostic Code 8526, hyphenated as 5293-8526.  See Tropf v. 
Nicholson, 20 Vet. App. 317, 321 (2006); see also 38 C.F.R. 
§ 4.27 (2009).  Although the Veteran did not perfect an 
appeal of the evaluation assigned to his service-connected 
left lower extremity radiculopathy, 38 C.F.R. § 4.71a, 
General Rating Formula, Note (1), directs VA to separately 
assess any objective neurological abnormalities associated 
with certain back disabilities under the appropriate 
diagnostic code.  Consequently, the Board finds that re-
adjudication of the Veteran's claim of entitlement to an 
evaluation in excess of 20 percent for post-operative 
residuals of a herniated nucleus pulpous necessarily includes 
re-evaluation of the Veteran's service-connected left lower 
extremity radiculopathy.

Accordingly, the case is remanded for the following action:

1. The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for post-
operative residuals of a herniated nucleus 
pulpous and/or left lower extremity 
radiculopathy during the pendency of this 
appeal.  Based on his response, the RO 
must attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected back disability.   Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner must review all 
pertinent records associated with the 
claims file and comment on the severity of 
the Veteran's service-connected post-
operative residuals of a herniated nucleus 
pulpous and left lower extremity 
radiculopathy.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria, to include the range of motion 
of the spine in degrees and whether there 
is any form of ankylosis.  He should also 
indicate the total duration of any 
incapacitating episodes, which are defined 
by the regulations as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.  The examiner should further 
identify any associated objective 
neurologic disabilities, including, but 
not limited to bowel or bladder impairment 
and lower extremity radiculopathy.  The 
examiner must assess the nature severity 
of each objective neurological disability 
found.  The presence of objective evidence 
of pain, excess fatigability, 
incoordination, and weakness should also 
be noted, as should any additional 
disability due to these factors.  A 
complete rationale for all opinions should 
be provided.  If the examiner cannot 
render an opinion without resorting to 
speculation, the examiner must explain why 
speculation is required.  The report 
prepared should be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since January 2006 must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

6.  THIS CLAIM HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  The law 
requires that all claims that are remanded 
by the Board of Veterans' Appeals or by 
the United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



